Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, in combination with all other claim limitations, “an insulator which is fixed to the stator core, wherein the insulator comprises a tubular portion which extends further than the stator core toward one side in the axial direction and is centred on the central axis, wherein an outer circumferential surface of the tubular portion has a polygonal shape in the cross-sectional view, wherein the tubular portion comprises, on the outer circumferential surface, a plurality of insulator flat portions lined up in a circumferential direction, and wherein the first case portion comprises three or more core supports which project inward in the radial direction from an inner circumferential surface of a circumferential wall of the first case portion, come into contact with the core outer-circumferential surface, and are disposed at intervals from each other in the circumferential direction, and at least one first detent which projects inward in the radial direction from the inner circumferential surface of the circumferential wall and which is in contact with one of the plurality of insulator flat portions”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729